Citation Nr: 0006988	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-10 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether the character of the appellant's discharge from her 
October 1981 to May 1983 service constitutes a bar to 
Department of Veterans Affairs (VA) benefits, except for 
health care and related benefits under Chapter 17 of title 
38 United States Code.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The appellant served on active duty from October 1981 to May 
1983.  

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1997 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut which determined that the character of 
the appellant's discharge from service was a bar to VA 
benefits except health care under 38 U.S.C. Chapter 17.  A 
notice of disagreement was received in May 1997.  A statement 
of the case was issued in April 1998.  A substantive appeal 
was received from the appellant in June 1998.  A hearing was 
scheduled to be held at the Board in Washington, D.C. in 
October 1998 but the appellant failed to report for this 
hearing. 

The Board notes that whether the appellant is eligible for 
health-care and related benefits authorized under chapter 17 
of title 38 U.S.C. is not addressed in this decision.  The 
appellant was informed, in the April 1997 administrative 
decision, that she may be eligible for such benefits.  Such 
benefits were denied for an alleged psychiatric disorder in 
an unappealed January 1998 RO decision.  As such, the issue 
currently in appellate status is as listed above.  


FINDINGS OF FACT

1.  The appellant served on active duty from October 1981 to 
May 1983, and was discharged under other than honorable 
conditions.  

2.  An April 28, 1983, Summary Court-Martial Order, indicates 
that the appellant plead guilty to willfully disobeying 
lawful orders on April 19, 1983 and April 20, 1983, and 
striking her superior noncommissioned officer while in the 
execution of her office, on or about April 28, 1993, in 
violation of Article 91, Uniform Code of Military Justice 
(UCMJ); during service the appellant was also charged with 
several other violations, to include failing to report to her 
appointed place of duty in violation of Article 86, UCMJ, 
going AWOL (absence without official leave) from April 8 to 
April 10, 1983, showing disrespect to a commissioned officer, 
disobeying a lawful order, assaulting a prison guard in 
violation of Article 128, UCMJ, and refusing to wear a 
uniform.  

3.  The appellant's offenses committed during her military 
service were willful and persistent; she was not insane at 
the time of the commission of any of the offenses which led 
to her discharge; and for purposes of VA benefits, the 
appellant's discharge from service was under dishonorable 
conditions.


CONCLUSION OF LAW

The appellant's discharge from her October 1981 to May 1983 
service was under dishonorable conditions, and constitutes a 
bar to VA benefits for this period, except for Chapter 17 of 
38 U.S.C.  38 U.S.C.A. § 5303 (West 1991); 38 C.F.R. 
§ 3.12(d) (4) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in every claim for VA 
benefits concerns the adequacy of the appellant's service for 
purposes of establishing basic eligibility.  Applicable laws 
and regulations provide that most VA benefits are not payable 
unless the period of service upon which the claim is based 
was terminated by discharge or release under conditions other 
than dishonorable. 38 U.S.C.A. § 101(2), 101(18) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.12(a) (1999).  Regulations further 
provide that a discharge or release for certain offenses is 
considered to have been issued under dishonorable conditions. 
38 C.F.R. § 3.12(d) (1999).

A discharge from military service because of willful and 
persistent misconduct, including a discharge under other than 
honorable conditions, is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4) (1999).  A 
discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious.  Additionally, a discharge 
under dishonorable conditions will not constitute a bar to 
benefits if the individual was insane at the time of the 
offense causing the discharge. 38 C.F.R. § 3.12(b) (1999).

A review of the file reveals that the appellant entered 
active military service in October 1981 and was discharged 
under other than honorable conditions in May 1983.  The 
narrative reason for separation was "Misconduct- pattern of 
misconduct."  Further review of the file reveals that, 
according to an April 28, 1983, Summary Court-Martial Order, 
the appellant plead guilty to the following offenses: 
willfully disobeying lawful orders on April 19, 1983 and 
April 20, 1983, and striking her superior noncommissioned 
officer while in the execution of her office, on or about 
April 28, 1993, in violation of Article 91, UCMJ.  The 
appellant was sentenced to forfeiture of $428 per month and 
to 30 days hard labor confinement.  

The appellant's service records also reflect that she was 
charged with several other violations in March, April and May 
1983, to include that she failed to report to her appointed 
place of duty in violation of Article 86, UCMJ on March 25th, 
went AWOL (absence without official leave) from April 8th to 
April 10th, showed disrespect to a commissioned officer on 
April 20th, disobeyed a lawful order on April 21st, assaulted 
a prison guard in violation of Article 128, UCMJ on April 
21st, failed to obey an order on April 29th, and refused to 
wear a uniform on May 2nd, among other things. 

Service medical records reflect that the appellant was 
admitted to the hospital for neuropsychiatric observation 
from April 21 to April 26, 1983, with diagnoses of rule out 
borderline personality disorder, rule out substance abuse, 
marijuana and LSD, and alcohol abuse.  The summary report 
indicates that the appellant's unit commander was contacted 
and reported that the appellant was a total disruption for 
the unit.  As a result of this admission, the veteran was 
diagnosed with a severe personality disorder and multiple 
substance abuse, to include LSD and marijuana, and occasional 
alcohol to excess.  It was noted that the appellant displayed 
no signs or symptoms of psychotic behavior.  The examiner 
recommended that the appellant be immediately 
administratively separated from service.  

On mental status evaluation conducted on April 28, 1983, the 
appellant's behavior was normal and she was fully alert and 
oriented.  Her mood was hyperactive, thinking clear, memory 
good, and thought content normal.  The examiner found that 
the appellant had no significant mental illness, was mentally 
responsible, able to distinguish right from wrong, and was 
able to adhere to the right.  The appellant was again 
diagnosed with a severe character behavior disorder, and it 
was again recommended that she be immediately 
administratively separated from service.   

Finally, service records reflect that in May 1993 it was 
recommended by several commanding officers that the appellant 
be separated from service due to her continuous pattern of 
misconduct, and ultimately she was discharged under Chapter 
14 (Discharge for Misconduct), AR 635-200 effective May 20, 
1993.  

The Board finds that the violations committed by the 
appellant in service were so repetitive as to demonstrate 
willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4) 
(1999).  Further, the Board concludes these offenses, which 
led to the appellant's discharge - including assaults and 
disobeying orders - were not minor in nature.  Her offenses, 
committed over a relatively short period of time, were the 
type of offenses that would interfere with her military 
duties, and indeed would preclude their performance; such 
cannot be characterized as minor offenses (See Cropper v. 
Brown, 6 Vet. App. 450 (1994)), nor was her service otherwise 
honest, faithful, and meritorious.

Finally, the Board notes that there is no evidence of record 
that the appellant was insane at the time of the misconduct 
noted above.  In conjunction with this claim, the appellant 
did submit a detailed statement to the effect that she was 
sexually harassed while in service, first began to remember 
being the victim of a violent sexual assault at the age of 
seven, and was involved in a relationship with a man, the end 
of which (when he transferred) sent her into a "rapid 
decline."  The appellant noted that at that time her 
substance abuse escalated, she became more defiant, and 
ultimately left the military as a "broken person."

The appellant made similar statements during post-service 
treatment, including to a clinical social worker at the 
Hartford Vet Center, who, in an undated letter (received at 
the RO in May 1997) indicated that the appellant's behavior 
leading up to her discharge from service appeared to be the 
response to feelings of vulnerability triggered by military 
events and partial recollection of childhood trauma.  
Further, this history was given during a VA psychiatric 
examination accomplished in May 1997, at which time the 
appellant was diagnosed with a borderline personality 
disorder and post traumatic stress disorder (PTSD), the 
latter diagnosis in part related to her alleged childhood 
trauma.    

While the Board is sympathetic with the problems allegedly 
confronting the appellant during the time leading up to her 
separation (and apparently thereafter, according to the 
record), at the time of her discharge from service, she was 
diagnosed with having a severe personality disorder and not a 
psychiatric disorder to include psychotic manifestations.  In 
fact, such manifestations were specifically not found at that 
time.  She was certainly, as reflected above, not found to be 
insane at the time, nor does any of the post-service medical 
evidence suggest that such was the case.  

Accordingly, the Board finds, by a preponderance of the 
evidence, that the appellant's misconduct during service was 
willful and persistent.  Therefore, the Board concludes that 
her discharge, for purposes of entitlement to VA benefits, is 
considered to have been under dishonorable conditions and she 
is barred from VA benefits, except for health care and 
related benefits under chapter 17 of title 38 U.S.C.  
38 U.S.C.A. § 5303 (West 1991); 38 C.F.R. §§ 3.12, 3.360 
(1999).  


ORDER

The appeal is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 

